Title: To Alexander Hamilton from Thomas Parker, 29 October 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester 29th of October 1799
          
          Since I wrote to you on the 24th Instant & in a postscript of the 25 acknowledged the Receipt of your letters of the 12th & 15th. I have used the most unremitted endeavours to Get my Regiment Covered & to procure materials for the other Regiments in Case they should Come forward.
          I have left the Charge & the Business of Huting for a few days to my majors & am proceeding through the Country to Secure and send forward all the plank that Can be procured
          You may Rest assured Sir that shoud the Troops be sent forward — shall use my Best endeavours to have every necessary procured for them tho I Still think without a Rise of the waters (of which there is no prospect at present) it will be Impossable to have them Covered till the winter is far advanced
          I had proposed before I Received your letter to Hutt my Regement in Two lines precisely in the form of a Regular encampment & had laid of the Ground for that form so that the only variation (which the preveous Cuting of the logs) will Render indispensable will be in the size of the Hutts
          I trust that you will find on an adjustment of the accounts of the expenditures for my Regiment that Oeconony has been particularly attended to; an object that I Shall always have — view whilst I Continue in the Service of My Country—The arrangement of the officers has never been forwarded to me; I shoud be pleased to Receive It
          I Beg leave again to mention to you the merits of Capt Edmund H Taylor If a Brigade Inspector Shoud be wanted at Harpers ferry I think He woud fill the office with Great propriety.
          Captain Lightfoot & Lieut Jaemison I think extreamly well Calculated for the Quarter masters department
          The Reverend Mr Hill of Berkley offers his Services as chaplain Shoud one be appointed to the Troops at Harpers ferry—He is a man of Unblemished Character & warmly attached to Government I Beg that you will be so good as to mention his pretensions to the S of war
          Majr Campbell Begs that I will Remind you of his wishes to Serve as an Inspector I Can assure you that he is a most amiable man & a most Valuable officer
          Majr Beale of Colo Bentlys Regt also offers his services in the same line provided he does not Interfere with majr Campbell He has also Begged I woud mention his pretensions to you he is Verry nearly Connected with me I Shall therefore leave it to Colo Bently & his other friends to make known his merits to you
          Doctor Triplet one of the mates to my Regt has been promoted to a Surgency in the navy Mr Alfred Thurston has been Recommended to fill the Vacancy
          I have Inclosed a Calculation of the Quantity of plank that I Conceive woud be necessary to Cover a Regiment, which I think you will find is not exagerated tho it is Twenty thousand more than has been ordered to be furnished,
          with the highest — I have the honor to be Sir Your Obdt Servant
          
            Thomas Parker
          
        